Detailed Action
Summary
1. This office action is in response to the amendment filed on July 21, 2022. 
2. Applicant has canceled claim 2.
3. Applicant has amended claim 1. Claim 1 is amended herein to incorporate the allowable subject matter of claim 2. Claims 17-22 were allowed previously.
4. Claims 1 and 3-22 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Li Li  on 08/03/2022.
Examiner initiated an interview to propose that claim 2 contains pretty specific and narrow claims language. Therefore, Examiner suggested that by adding claim 2 into independent claims 1 thereby to place the application in a better condition for allowance. Consequently, agreement was reached and an authorization was given to the Examiner, as shown on the Examiner’s amendment. Therefore, the following claims are amended below:
Claim 1:
	An apparatus comprising: 	a first group of switches connected in series between a first voltage bus and a second voltage bus, wherein the second voltage bus is connected to ground; 	a second group of switches connected in series between the first voltage bus and the second voltage bus; 	a first flying capacitor between a first common node and a third common node of the first group of switches; 	a second flying capacitor between a first common node and a third common node of the second group of switches; 	a first port coupled to the first voltage bus; 	a second port coupled to a second common node of the first group of switches and a second common node of the second group of switches; and 	a third port coupled to a last common node of the first group of switches and a last common node of the second group of switches, wherein the first group of switches and the second group of switches are configured such that the apparatus operates in one of three operating modes including a bypass operating mode, a hybrid operating mode and a boost/buck operating mode, and wherein in the bypass operating mode, two upper switches of the first group and two upper switches of the second group are configured as always-on switches, and a last switch of the first group and a last switch of the second group are configured as always-off switches, and wherein a voltage on the first port is equal to a voltage on the second port, and a voltage on the third port is equal to the voltage on the second port.
Claim 2: (Canceled)	
Allowable subject matter
7. Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein in the bypass operating mode, two upper switches of the first group and two upper switches of the second group are configured as always-on switches, and a last switch of the first group and a last switch of the second group are configured as always-off switches, and wherein a voltage on the first port is equal to a voltage on the second port, and a voltage on the third port is equal to the voltage on the second port."
In re to claim 17, claim 17 the prior art fails to disclose or suggest the emboldened and italicized features recites “a third port connected to a common node of the fourth switch and the fifth switch through a first inductor, and a common node of the ninth switch and the tenth switch through a second inductor; and configuring switches of the first leg and the second leg such that the power conversion device operates in one of three operating modes including a bypass operating mode, a hybrid operating mode and a boost/buck operating mode.”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first inductor connected between a common node of the fourth switch and the fifth switch, and a third port; and LIU-oiooUSoi-HALPage 11 of 16a second inductor connected between a common node of the ninth switch and the tenth switch, and the third port..”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-16, claims 3-16 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.
In re to claim 22, claim 22 depend from claim 21, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839